Citation Nr: 0805915	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease (DDD).

2.  Entitlement to service connection for a disorder, 
characterized by depression and/or anxiety, to include as 
secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L. H., a friend


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.  The veteran had no combat service.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an July 2005 rating decision, in which the RO, 
in pertinent part, denied the veteran's service-connection 
claims for Hepatitis C and the above listed disorders.  

In September 2007, the veteran and his friend, L. H., 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge; a copy of the transcript is in the 
record.  During the hearing, the veteran indicated that he 
wished to withdraw his appeal with regard to service 
connection for Hepatitis C and clarified that service 
connection for a disorder characterized by depression and/or 
anxiety was no longer claimed as secondary to Hepatitis C in 
addition to a low back disorder.  As such, the only issues 
remaining on appeal are those described on the title page.  
38 C.F.R. § 20.204 (2007).  The record was left open for 60 
days to allow the veteran to submit additional evidence in 
support of his remaining claims.  Such evidence was received 
in October 2007, and the veteran signed a written waiver of 
his right to have this evidence initially considered by the 
RO.  The Board has accepted this evidence for inclusion in 
the record.  See 38 C.F.R. § 20.800 (2007).


FINDINGS OF FACT

1.  There is no competent medical evidence showing a 
relationship between any current lumbar spine disorder, to 
include DDD, and service or showing that the veteran was 
diagnosed with arthritis within one year of service 
discharge.

2.  There is no competent medical evidence showing a 
relationship between any current disorder, characterized by 
depression and/or anxiety, and service.

3.  As service connection for a low back disorder has not 
been established, there is no legal basis for a grant of 
service connection for a disorder, characterized by 
depression and/or anxiety, as secondary to a low back 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder, to include DDD, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

2.  The criteria for service connection for a disorder, 
characterized by depression and/or anxiety, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).  

3.  The claim for service connection for a disorder, 
characterized by depression and/or anxiety, as secondary to a 
low back disorder, is without legal merit.  38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

First addressing the secondary service-connection claim, the 
Board notes that the veteran has been furnished the legal 
authority governing this type of claim, and afforded 
opportunity to provide information and evidence pertinent to 
the claim.  Further, it appears that all evidence pertinent 
to the claim is of record.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant in connection with this claim.  As 
will be explained below, the claim for secondary service 
connection lacks legal merit; therefore, the duties to notify 
and assist required by the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As regards the other service-connection claims, in a January 
2005 pre-rating letter, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate claims for service connection on a direct or 
presumptive basis, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and that he should provide 
evidence in his possession.  Clearly, this letter meets 
Pelegrini's content of notice and timing requirements.  

It was not until a March 2006 post-rating letter that the RO 
informed the appellant how disability ratings and effective 
dates are assigned, and the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman; 
however, the statement of the case (SOC) and the supplemental 
statement of the case (SSOC) issued in March 2006 and March 
2007, respectively, reflect readjudication of the claims on 
appeal.  Hence, while this notice was provided after the 
rating action on appeal, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, Social Security Administration (SSA) 
records, non-VA medical records, as well as medical records 
from the Madison and Milwaukee VA Medical Centers (VAMCs) and 
the Rockford VA Outpatient Clinic and VA examination reports 
and opinions.  The written statements from the veteran and 
his representative, on his behalf, and the transcript of the 
Board hearing testimony also are of record.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his remaining claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If a chronic disease, such as arthritis or a psychosis, 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of such disorder during service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

A.  Low Back Disorder

During his testimony and in various written statements, the 
veteran asserted that he injured his back while stacking 100-
pound bags of concrete on a pallet for two days; that, 
although his back was hurting after the first day, it was not 
until the second day the he had particular problems with his 
back; that he went to the dispensary maybe twice for back 
complaints just prior to his discharge from service; and that 
these problems have continued to this day.  The veteran 
reported that he self-medicated his back pain with illicit 
drugs and that he participated in an alcohol and drug 
detoxification program at the Milwaukee VAMC in the mid 
1970s, but could not remember whether he received treatment 
for his back.  The next time he was seen for back problems 
with pain radiating to his right leg was in 1985 after a 
work-related injury for which he later underwent back 
surgery.  The veteran is currently receiving treatment at the 
Madison VAMC for a back disorder with pain radiating to both 
legs, where he recently was given an epidural injection that 
did not help.  The veteran's friend testified that she has 
known the veteran since 1989 and recalled that he had told 
her that his back injuries were from being in the Army.  She 
could attest that, at times, he is unable to stand or sit too 
long in a car because of back pain.

In light of the above-noted legal authority, the Board finds 
that the record does not provide a basis for establishing 
service connection for a low back disorder, to include DDD.

Service medical records show that, in March 1973, the veteran 
was treated for neck strain due to twisting his neck while 
sleeping.  The same month, he also complained of three to 
four days of low back pain, which he attributed to field duty 
requiring him to sleep in an armored personnel carrier (APC).  
On examination, pain was elicited on hip flexion, and the 
assessment was scoliosis.  X-rays of the lumbar spine taken a 
week later were negative.  On his pre-induction, induction, 
and separation examination reports, clinical findings for his 
spine and musculoskeletal system were noted to be normal.

From January 4, 1977 to September 2, 1977, the veteran was in 
and out of the Wood, Wisconsin VAMC (now the Milwaukee VAMC) 
for treatment related to drug dependency.  Physical 
examinations revealed that he was an essentially physically 
healthy male; however, he had an episode of violent behavior 
and sustained injuries mainly to his face, right forearm, 
right foot and back during a scuffle with VA police.  On 
examination, the mid-lumbosacral spine and paravertebral 
muscles were tender with some spasm noted.  X-rays of the 
lumbar spine were taken and the assessment was multiple soft 
tissue injuries for which he was given pain medication.

Private medical records reflect that the veteran underwent a 
lumbar laminectomy in August 1985, due to longstanding back 
pain radiating to his right leg, at the Swedish American 
Hospital in Rockford.  His pain started in March 1985, when 
he had a fall at work.  A CAT scan revealed a herniated 
nucleus pulposus at L4-L5, on the right, and a myelogram 
showed a herniated disc cutting off the L5 roots on both the 
right and the left.  Subsequent private treatment records 
dated in 1999 and 2000 reflect that the veteran denied 
problems with deformities or weakness of the musculoskeletal 
or neurological systems, including pain, paresthesia, 
hypesthesia, hyperesthesia, anesthesia, incoordination, 
atrophy, limitation of motion, pain, swelling or redness in 
the joints or muscles. 

At a May 2005 VA orthopedic examination, the veteran 
primarily complained of low back pain and left lower 
extremity pain and paresthesias.  He reported that he had 
injured his lumbar spine in service in 1973 unloading 100-
pound bags of cement from a truck and he was treated with 
pain pills.  He denied any leg symptoms at that time, and 
over a short recovery period his symptoms gradually improved.  
Between the late 1970s and early 1980s, the veteran reported 
that his symptoms began to worsen such that he had severe low 
back dysfunction from low back pain and developed left leg 
pain and numbness.  He was evaluated at the Swedish American 
Hospital and found to have a herniated nucleus pulposus at 
L4-L5 and underwent surgery.  Over the next six or seven 
months, his pain improved, but then his symptoms worsened 
gradually again.  Over the last several years, the veteran 
reported that he has had continued low back pain of 6 to 7 on 
a scale of 1 to 10, which is constant, and occasional left 
lower extremity pain and paresthesias radiating down the 
posterior aspect of his buttock and leg.  Reportedly his 
symptoms worsen with lifting and weather changes.  On 
examination, the veteran had nearly full range of motion of 
the lumbar spine, with lateral rotation, forward flexion and 
extension decreased by 10 degrees, each.  The functional 
range of motion was not significantly affected by pain, 
fatigue, weakness, repetition or incoordination.  
Neurological testing was within normal range.  He did not 
complain of flare-ups.  X-rays of the lumbar spine revealed 
lordosis was maintained and severe disc disease at L4-L5 with 
anterior osteophytes and narrowing of disc space and neural 
foramen.  The impression was DDD at L4-L5 and discogenic low 
back pain.  The examiner added that the veteran had had a 
long history of back pain that improved briefly with surgical 
treatment but now persisted.  He opined that the veteran's 
discogenic back pain and DDD was at least as likely as not 
related to the service-related injury described by the 
veteran, but the examiner would not opine as to whether or 
not the veteran's back pain was a major contributor to his 
depression.  

However, the RO scheduled another examination, because the 
May 2005 VA examiner apparently was unaware that the veteran 
had sustained a work-related injury in the 1980s which was 
followed by lumbar surgery.  A June 2005 VA spine examiner 
noted that, a review of the claims file reflected that the 
veteran's service medical records showed treatment for neck 
strain from twisting his neck while sleeping in March 1973.  
He also complained of three to four days of low back pain on 
March 14, 1973, which the veteran attributed to field duty 
requiring him to sleep in an APC.  A week later, a lumbar 
spine x-ray was normal.  Current medical records reveal that 
the veteran injured his back at work in the early 1980s and 
then had lumbar surgery for a herniated disc.  Based on these 
facts, the June 2005 VA spine examiner opined that the 
veteran's current back condition was not likely related to 
his military service.  In support, he stated that the 
veteran's service medical records did not show any history of 
back trauma, simply a few days of mild back pain due to an 
uncomfortable sleeping position, noting that the veteran's 
discharge examination was around the same time of this 
initial episode of back discomfort.  There was nothing in the 
record showing ongoing problems with the veteran's back from 
his discharge in 1973 to 1979, when apparently his back 
became a significant problem.  Thus, this examiner did not 
see a nexus between the veteran's current problems and his 
back pain in the military.  This examiner concluded that the 
veteran's back problems were more likely related to the 
herniated disc sustained after the military, as there was 
nothing in the veteran's service medical records suggesting a 
herniated disc.

Thus, there is no evidence of a diagnosed back disorder, to 
include DDD or arthritis for years after service, and no 
competent evidence directly relating any of the veteran's 
post-service low back disorders to injury in service.  
Although the veteran has complained of episodic low back pain 
since 1973, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The first documented medical evidence of a chronic low back 
disorder is in 1985, more than a dozen years after his 
discharge from service in 1973.  The Board points out that 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Accordingly, the evidence is against the 
grant of service connection on a direct or presumptive basis.

The Board acknowledges that the May 2005 VA orthopedic 
examiner opined that the veteran's discogenic back pain and 
DDD was at least as likely as not related to the service-
related injury described by the veteran.  However, his 
opinion is not medically and factually supported.  In fact, 
this examiner's opinion appears to be based solely on the 
veteran's own reported history, which is not consistent with 
the actual evidence of record.  For example, the veteran 
testified that he had stacked 100-pound bags of concrete for 
two days when his back began to give him problems.  While he 
told this examiner that, after less than 20 minutes at the 
task, he told his sergeant that he had severe low back pain; 
that his sergeant told him he was lazy and needed to continue 
working; that he was sent to the infirmary and his duty was 
changed; and that he was treated with pain pills.  His 
service medical records and post-service medical records are 
devoid of treatment for a low back symptoms, except for those 
due to sleeping in an APC, until August 1977, when he was in 
an altercation with VA police, while undergoing detox for 
drug abuse.  The Board notes that as a medical opinion can be 
no better than the facts alleged by the veteran, an opinion 
based on an inaccurate (or, unsubstantiated) factual premise 
has limited, if any, probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  The 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal, 5 Vet. App. at 461.  
See also Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993). 

Moreover, the most probative opinion addressing the etiology 
of the veteran's current low back disorder(s) weighs against 
the claim.  The June 2005 VA spine examiner reviewed the 
veteran's claims file-to include service medical records 
noting treatment for low back pain due to sleeping in an APC 
prior to the veteran's discharge from service-as well as the 
veteran's complaints and treatment, both during and after 
service.  As noted above, this examiner concluded that the 
veteran's back problems were more likely related to the 
herniated disc sustained after the military, as there was 
nothing in the veteran's service medical records suggesting a 
herniated disc during service.  Therefore, the Board 
concludes that the veteran's current low back disorder(s) is 
not related to service nor was arthritis shown to have its 
onset within one year after service discharge.  The June 2005 
VA spine examiner's opinion constitutes the most probative 
opinion to address the relationship between the veteran's 
current low back disorder(s) and service.  

B.  Disorder Characterized by Depression and/or Anxiety

During his testimony, the veteran indicated that he was 
drafted and did not want to go into the Army and that when he 
got there, he was "pretty shaggy" and that is when he got 
into drugs and everything.  He testified that he had bouts of 
depression or anxiety during service because he had a younger 
brother, who was still at home going through the same things 
that he went through growing up.  The veteran admitted that 
he never sought treatment for his depression or anxiety while 
on active duty.  The first time he sought any treatment for 
depression or anxiety was in 1977 when he first went through 
detox and that he has been treated for them at the Madison 
VAMC since 2004, after he relapsed on drugs.  He attributed 
his depression and anxiety to his medical disorders - low 
back pain, Hepatitis C, diabetes and high blood pressure.  
The veteran's friend testified that his depression had been 
really bad for the last year and one half and that she felt 
that he had depression and anxiety when she met him in 1989, 
but never said anything, because she knows what depression 
is, having dealt with it through her mother for many years.   

Service medical records show no complaints of, or treatment 
for, depression or anxiety  On his pre-induction, induction, 
and separation examination reports, clinical findings for his 
psychiatric system were noted to be normal.

As noted above during 1997, the veteran was in and out of the 
Wood, Wisconsin VAMC for treatment related to drug 
dependency.  MMPI testing showed the veteran to be an 
aggressive, paranoid sociopath.  At times he was noted to be 
depressed or anxious.  His primary diagnosis was drug 
dependency, mixed type, and other diagnoses included 
depression due to situational stress, explosive or antisocial 
personality, or paranoia without psychotic behavior or 
hallucinations.

Private medical records reflect no treatment of depression or 
anxiety.  

At a December 2003 SSA disability evaluation, the veteran 
reported that he began drinking alcohol at 18, smoke 
marijuana three or four times a week from the age of 20 to 
27, and intravenously injected heroin once or twice a day 
from the age of 25 to 30.  Prior to two years ago, he drank 
two beers on a daily basis.  He said that he received both 
inpatient and outpatient alcohol and other drug treatment in 
the mid-1970s.  The veteran reported the had never been 
hospitalized for psychiatric reasons and reported that he had 
taken psychotropic medications for the past year and that, as 
a result, he was just more relaxed and tended not to dwell on 
things too much.  He added that he was first convicted of 
shoplifting at 18 or 19 and had also been convicted of 
possession drugs with intent to deliver and domestic 
violence.  On mental status examination, no psychotic 
symptoms were present.  The veteran reported feeling 
depressed for the past two to three years, beginning with his 
ability to see himself sleeping at work, and that he had 
infrequent crying spells.  He was oriented to person, place, 
and time.  Concentration and math abilities were satisfactory 
and short-term memory was good.  His judgment was poor and 
abstract thinking was marginal.  His thought process was 
lucid and clear.  Based on the evaluation, the SSA examiner 
concluded that the veteran's polydrug dependence was in 
remission and diagnosed him as having chronic dysthymia.

Subsequent VA treatment records reflect that the veteran 
began treatment for depression in March 2003 and continues to 
receive treatment through VA.  Stressors resulting in 
depression and anxiety have been attributed to use of crack 
cocaine, multiple medical problems (such as, Hepatitis C, 
diabetes mellitus, and low back pain), financial, legal and 
relationship issues (loss of home, no money, jail for drug 
possession and domestic violence, loss of driver's license, 
and his girlfriend's cheating on him)

In an August 2004 statement to SSA, the veteran's nurse 
practitioner and primary care provider since November 2000 
reported that the veteran was able to work as a machinist 
until about 14 months ago due to worsening fatigue, muscle 
and joint pain and depression due to chronic Hepatitis C.
  
At a May 2005 VA psychiatric examination, the veteran 
reported that he had never been hospitalized for psychiatric 
reasons.  According to the veteran, he had not worked since 
July 2003 due to joint problems related to his Hepatitis C as 
well as his deteriorating back condition.  He reported 
consuming a case of beer a week.  In terms of his psychiatric 
symptoms, the veteran stated that he was feeling better on 
his medications and estimated that he had symptoms about once 
per week with a high severity rating and duration that could 
last up to one day with remissions lasting up to a day every 
couple of weeks.  The veteran denied having any mental health 
issues at work while he was employed.  He described ongoing 
symptoms of anxiety, frustration, loneliness, and anger.  He 
feels that his symptoms are in relation to getting diagnosed 
with Hepatitis C as well as other situational stressors, such 
as, losing an adult child in 1998, a breakup of a 7-year 
relationship where he found that his girlfriend was cheating 
on him and gave him herpes, the fact that he had not worked 
in two years, the fact that he was losing everything, and 
that he was in trouble with the law since he assaulted his 
ex-girlfriend.  Thus, he claimed that his mental health 
symptoms were due to a variety of situational stressors 
including, but not limited to, his history of back problems.  
On examination, the veteran rated his depression as an 8 on a 
scale of 1 to 10, indicating moderately high severity.  He 
reported that his depression lasted only one to two days at a 
time.  The veteran described getting depressed due to "not 
being able to take care of myself, can't provide for myself, 
I always worked, always had money."  He endorsed ongoing 
situational anxiety and a positive history of impaired 
impulse control as he assaulted his ex-girlfriend in October 
2004 and had pending legal consequences.  He described his 
energy as low during the day.  Other than symptoms of 
situational depression and anxiety, the veteran essentially 
denied symptoms of other psychiatric disorders.  Although the 
veteran's VA mental health records listed a diagnosis of 
major depressive disorder, the examiner felt that such a 
diagnosis was not warranted.  Rather he diagnosed the veteran 
with adjustment disorder with anxiety and depression to 
represent the veteran's reported symptoms of ongoing stress, 
anxiety, and depressed mood.  In the examiner's opinion, the 
veteran's adjustment disorder was not directly caused by his 
back condition, rather, the veteran's adjustment disorder had 
been mildly aggravated by his back condition.  The examiner 
added that the veteran's adjustment disorder was caused by 
all of the other situational stressors that the veteran was 
dealing with, such as, diagnosed with Hepatitis, loss of 
adult daughter, and more recent relationship, occupational, 
and financial stressors, though it had been aggravated by his 
back condition.

In light of the above-noted legal authority, the Board finds 
that the record does not provide a basis for establishing 
service connection for a disorder, characterized by 
depression and/or anxiety, to include as secondary to a low 
back disorder.

There is no evidence of a diagnosed disorder, characterized 
by depression and/or anxiety, for years after service, and no 
competent evidence directly relating any such disorder to 
service.  Neither the veteran nor his representative has 
identified, presented, or alluded to the existence of a 
contrary medical opinion-i.e., one that, in fact, 
establishes a relationship between any current disorder, 
characterized by depression and/or anxiety, and service.  The 
first documented medical evidence of any symptoms of 
depression or anxiety was in 1977 when the veteran was in 
detox, more than a four years after his discharge from 
service in 1973.  Moreover, it appears that the veteran was 
not treated for, or diagnosed with a depressive/anxiety 
disorder until 2003.  The Board points out that passage of so 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that weighs against a claim for service connection.  See 
Maxson, 230 F.3d at 1333.  The veteran has not been diagnosed 
with a psychosis.  Accordingly, the evidence is against the 
grant of service connection on a direct or presumptive basis.

In seeking service connection for a disorder, characterized 
by depression and/or anxiety, the veteran and his 
representative have consistently asserted that the claimed 
disorder is secondary to his claimed low back disorder and/or 
Hepatitis C.  The Board acknowledges that the May 2005 VA 
psychiatric examiner opined that the veteran's adjustment 
disorder with anxiety and depression was not directly caused 
by his back condition, rather, the veteran's adjustment 
disorder had been mildly aggravated by his back condition.

However, in view of the Board's decision denying service 
connection for a low back disorder and the veteran's 
withdrawal of his claim for service connection for Hepatitis 
C, as noted above, there is no legal basis for granting 
service connection for a disorder, characterized by 
depression and/or anxiety, as secondary to a low back 
disorder or Hepatitis C.  Where, as here, service connection 
for the primary disability(ies) has been denied, the veteran 
cannot establish entitlement to service connection, pursuant 
to 38 C.F.R. § 3.310(a), for a secondary condition.  In this 
case, the veteran has no service-connected disabilities.

Under these circumstances, the Board must deny the claim for 
secondary service connection for a disorder, characterized by 
depression and/or anxiety, as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  All Disabilities

In addition to the medical evidence, the Board has considered 
the veteran's own testimony and statements, as well as his 
friend's testimony and his representative's assertions, 
advanced on his behalf, that his current low back disorder(s) 
and a disorder, characterized by depression and/or anxiety, 
are related to his military service.  While the Board does 
not doubt the sincerity of their beliefs, as laypersons 
without the appropriate medical training and expertise, 
neither is competent to provide a probative opinion on a 
medical matter, such as the medical relationship, if any, 
between a specific disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under the circumstances of this case, the Board finds that 
the veteran's claims for service connection must be denied.  
In reaching the decision to deny the claims on appeal, the 
Board also has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disorder, to include DDD, 
is denied.

Service connection for a disorder, characterized by 
depression and/or anxiety, to include as secondary to a low 
back disorder, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


